DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 8/15/22.  Claims 1-14 are pending, wherein claims 4-13 remain withdrawn.  Claim 14 was newly added.

Priority
The present application, 17/188,664 filed 3/01/21, is a Continuation-In-Part of application 14/901,642, filed 12/28/15.
See MPEP 2152.01 regarding the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.
Independent claim 1 and dependent claims 2-3 and 14 include subject matter that is not fully supported by the parent application (e.g., in claim 1, a thickened zone having a thickness comprised between 1.1-1.25 the thickness of a non-thickened zone in a lower portion of the tubular body, a patch that covers the hole).  Thus, claims 1-3 and 14 do not benefit from the priority date of the parent application, and will be treated as being effectively filed on 3/01/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luca (US 2016/0144424, previously cited) in view of Columbo (US 4,374,539).
Regarding claim 1, De Luca teaches a crystallizer (10) for continuous casting, comprising:
a tubular body (11) having at least one wall (12) which defines a through longitudinal casting cavity (13) and a plurality of longitudinal grooves (14) made at least on one part of said at least one wall and open toward the outside thereof (paragraph [0069]),
wherein a covering binding (15), comprising one or more overlapping layers of fiber material impregnated with a polymer material (paragraph [0070], [0083]), which define one or more bands (16), is wound around an external surface of said tubular body and irremovably attached thereto by a polymerization thereof (product-by-process limitation, see MPEP 2113, paragraph [0026]), so as to create an indivisible whole between the at least one wall with the longitudinal grooves and the covering binding (paragraph [0024]),
wherein the covering binding is in direct contact with one of: the external surface of the at least one wall and closes the longitudinal grooves (paragraph [0070]), or at least one of: a metal layer (paragraph [0071-0073]), a lamina (paragraph [0074]), or a plate (paragraph [0077]) that in its turn is in direct contact with the external surface of the at least one wall and closes the longitudinal grooves (paragraph [0071-0074]), to define a corresponding plurality of cooling channels (17),
wherein the crystallizer has an internal conicity (paragraph [0028]), wherein the covering binding is wound tightly around the external surface of the tubular body in a direction mainly transverse to its longitudinal direction limiting the deformation and movement of the at least one wall to maintain the internal conicity (paragraph [0028]), while allowing longitudinal dilation due to heat phenomena (paragraph [0028]),
wherein said covering binding has a variable thickness along the longitudinal extension of said tubular body (paragraph [0036], variable thickness) to define at least an upper portion, substantially comprising the meniscus area during the casting, defining a thickened zone (paragraph [0036], most stressed zone, for example the meniscus zone),
wherein the layer of fiber material comprises a hole (fig 6, paragraph [0080], holes 22 made on the covering binding 15) and a retaining key inserted into the hole (fig 6, paragraph [0080], break-pins inserted into holes 22) to prevent any sliding of the fibers once cured to the crystallizer (functional limitation, MPEP 2114(I) and (II), shown as a pin within the hole, would perform the same function as claimed).
De Luca is quiet to defining a thickened zone having a thickness comprised between 1.1-1.25 the thickness of a non-thickened zone in a lower portion of the tubular body.
However, De Luca recognizes that the meniscus zone tends to expand toward the outside due to heat stresses (paragraph [0012]), and that the covering binding can be provided with variable thicknesses in the most stressed zones, such as the meniscus zone, as compared to non-thickened zones (paragraph [0036]).  Fig 5 shows the covering binding provided with a thicker portion (20) that has a greater thickness than the thickness along the longitudinal extension (paragraph [0079]), so as to generate zones with variable resistance and rigidity along the longitudinal extension that are determined, for example, depending on a variable development of the pressure of the cooling fluid in the cooling channels or on different conditions of mechanical and/or heat stress to which it can be subjected during normal use (paragraph [0079]).  Furthermore, the variable thickness allows work with machine tools on the external containing surface so as to obtain seating for housing packings or break-pins (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the thickness of the thickened zone to be between 1.1-1.25, as De Luca recognizes that the meniscus zone is one of the most stressed zones, and that the variable thickness depends on the variable development of pressure of the cooling fluid, or on different conditions of mechanical and/or heat stress (paragraph [0079]).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
De Luca is quiet to a patch that covers the hole to keep the retaining key in the hole.
Columbo teaches a mold for continuous casting of metal (col 1 lines 5-15), including grooves and a bar or strip inserted in each of said grooves so as to define between them a passage for refrigerating water (col 1 lines 35-50).  A metallic closure list (8) is inserted in the base portion of the groove (figs 2-3, col 2 lines 35-60), and that in order to firmly maintain in place list (8) and bar (6), the free edges of the groove are upset over the edges of the closure list (8) and the space above the list (8) is filled by casting in it a low melting point metal alloy (9), as shown in figure 3.
It would have been obvious to one of ordinary skill in the art to form a patch, such as a closure and filling of the hole over the break-pin of De Luca, in order to firmly maintain in place the pin of De Luca.

Regarding claim 2, the combination teaches said one or more bands are made using at least one fiber impregnated, or pre-impregnated, with polymer material (De Luca, paragraph [0040]).

Regarding claim 3, the combination teaches said fiber is chosen from a group comprising carbon fibers, glass fibers, aramid fibers or combinations thereof (De Luca, paragraph [0041]), and said polymer is chosen from a group comprising polyamide, epoxy or polyester resins (De Luca, paragraph [0040]).

	Regarding claim 14, the combination teaches the hole is partially formed through the tubular body (fig 6, paragraph [0080], holes 22 made on the covering binding, shown in fig 6 as partially formed through the tubular body 11).

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.
Applicant notes that De Luca fails to teach or suggest a covering binding that has a variable thickness along the longitudinal extension of the tubular body that defines at least an upper portion defining a thickened zone having a thickness between 1.1 - 1.25 the thickness of a non-thickened zone in a lower portion of the tubular body, as recited in independent claim 1.  Applicant argues that one of ordinary skill in the art would not have been motivated to modify De Luca as proposed by the Examiner in order to reach independent claim 1.
The Examiner disagrees.  As noted in the rejections above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
Applicant argues that De Luca fails to teach the amended limitations of independent claim 1, wherein the layer of fiber material includes a hole, a retaining key inserted into the hole to prevent any sliding of the fibers once cured to the crystallizer, and a patch that covers the hole to keep the retaining key in the hole.
Note that De Luca discloses that the covering binding (covering binding 15, which comprises one or more overlapping layers of fiber material) comprises a hole (paragraph [0080], hole 22, fig 6) and a retaining key inserted into the hole (paragraph [0080], break pin).  De Luca is quiet to a patch that covers the hole.  However, Columbo teaches closing a groove of a continuous casting mold using a closure (8) and a filling (9) so as to maintain a bar firmly in place within the groove (col 2 lines 30-60).  The combination would suggest using a patch, such as a closure and filling, so as to maintain the pin of De Luca within the hole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735